        Case 2:20-cv-00753-RJC Document 35 Filed 04/28/21 Page 1 of 4




                        UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF PENNSYLVANIA


BENJAMIN RAMEY, LOURDES BURGOS,                         Case No. 2:20-cv-00753-RJC
and TYLER THOMSON, on behalf of
themselves and all others similarly situated,

                             Plaintiff,

                     v.

THE PENNSYLVANIA STATE
UNIVERSITY,

                             Defendant.


               DEFENDANT PENN STATE’S OPPOSITION TO
     PLAINTIFFS’ MOTION FOR LEAVE TO FILE SUPPLEMENTAL BRIEFS
             REGARDING DEFENDANT’S MOTION TO DISMISS


James S. Urban (Pa. 82019)                      Leon F. DeJulius, Jr. (Pa. 90383)
JONES DAY                                       Aaron Healey (Pa. 310803)
500 Grant Street, Suite 4500                    JONES DAY
Pittsburgh, Pennsylvania 15219                  250 Vesey Street
Phone: (412) 391-3939                           New York, NY 10281
Fax: (412) 394-7959                             Phone: (212) 326-3939
Email: jsurban@jonesday.com                     Fax: (212) 755-7306
                                                Email: lfdejulius@jonesday.com
                                                Email: ahealey@jonesday.com

                                                Matthew A. Kairis
                                                (admitted pro hac vice)
                                                JONES DAY
                                                2727 N. Harwood Street, Suite 600
                                                Dallas, Texas 75201
                                                Phone: (214) 969-3605
                                                Fax: (214) 969-5100
                                                Email: makairis@jonesday.com

                                                Counsel for The Pennsylvania State
                                                University
          Case 2:20-cv-00753-RJC Document 35 Filed 04/28/21 Page 2 of 4



       Plaintiffs ostensibly ask this Court to permit supplemental briefing, ECF Doc. 34, but in

actuality they are hoping for a miracle. In the understatement of the century, Plaintiffs

acknowledge that the three recent Pennsylvania decisions “share general similarities” with the

arguments in Penn State’s Motion to Dismiss. Id. at 1. As the decisions themselves make clear,

they share far more than “general similarities.” They are nearly identical to this case in every

way—which makes sense, since the same lawyers filed them. The Western District and the

Eastern District accepted arguments identical to those that Penn State has pressed here, and they

rejected arguments identical to the arguments Plaintiffs raised here. And they did so while

applying Pennsylvania law.

       Plaintiffs’ assertion that these decisions “raise significant issues of Pennsylvania contract

law” that “the parties have not fully addressed,” id. at 1–2, is incorrect and disingenuous.

Plaintiffs do not (and cannot) identify a single issue or argument raised in these decisions not

already addressed in the briefing on Penn State’s Motion to Dismiss. The truth is that these

decisions straightforwardly vindicate Penn State’s position and eviscerate the Plaintiffs’

arguments. Plaintiffs do not have any new arguments to respond to, they just want another brief

to take another stab at responding to the same arguments that have failed before every

Pennsylvania-based court to examine them. There is, simply put, no need for further briefing;

these decisions are clear and speak for themselves. And what they unequivocally say is that

Penn State’s Motion to Dismiss should be granted.

       If the Court nevertheless chooses to grant Plaintiffs additional briefing, Penn State

requests the opportunity to respond to Plaintiffs’ new submission. Penn State already made its

arguments in briefing its Motion to Dismiss, and these recent decisions are so clear that they do

not require further exposition. If Plaintiffs nevertheless obtain an additional brief, Penn State

should be able to respond to whatever arguments Plaintiffs concoct.

                                                 1
         Case 2:20-cv-00753-RJC Document 35 Filed 04/28/21 Page 3 of 4



Dated:   April 28, 2021                        Respectfully submitted,
                                               /s/ Aaron Healey
                                               Leon F. DeJulius, Jr. (Pa. 90383)
                                               Aaron Healey (Pa. 310803)
                                               JONES DAY
                                               250 Vesey Street
                                               New York, NY 10281
                                               Phone: (212) 326-3939
                                               Fax: (212) 755-7306
                                               Email: lfdejulius@jonesday.com
                                               Email: ahealey@jonesday.com

                                               James S. Urban (Pa. 82019)
                                               JONES DAY
                                               500 Grant Street, Suite 4500
                                               Pittsburgh, Pennsylvania 15219
                                               Phone: (412) 391-3939
                                               Fax: (412) 394-7959
                                               Email: jsurban@jonesday.com

                                               Matthew A. Kairis
                                               (admitted pro hac vice)
                                               JONES DAY
                                               2727 N. Harwood Street, Suite 600
                                               Dallas, Texas 75201
                                               Phone: (214) 969-3605
                                               Fax: (214) 969-5100
                                               Email: makairis@jonesday.com

                                               Counsel for The Pennsylvania State
                                               University




                                       2
          Case 2:20-cv-00753-RJC Document 35 Filed 04/28/21 Page 4 of 4



                                 CERTIFICATE OF SERVICE

       I hereby certify that the foregoing Opposition to Plaintiffs’ Motion for Leave to File

Supplemental Briefs Regarding Defendant’s Motion to Dismiss was filed on April 28, 2021, via

the Court’s electronic filing system, which will deliver copies of the filings to counsel of record.

                                                              /s/ Aaron Healey

                                                              Aaron Healey




                                                 3
